Title: Motion Approving John Jay’s Negotiations with Spain, [30 April] 1782
From: Madison, James
To: 


Editorial Note
In view of the Report Approving John Jay’s negotiations with Spain, 22 April 1782 (q.v.) and the fact that between that date and 30 April Congress received no dispatches from Jay or William Carmichael, JM’s reasons for introducing this motion, so similar in its contents to the report, invite comment. Both the report and this motion were in response to Jay’s long dispatch of 3 October 1781 to the president of Congress (Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., IV, 738–65, and esp. p. 763).
Since Livingston had been on an extended “excursion” to New York (Motion on Secretary for Foreign Affairs, 4 March 1782, n. 1) when this letter was received, Congress directed a committee under JM’s chairmanship to draft a reply. By failing to mention Livingston in this directive, Congress apparently assumed that Livingston would not be available for consultation (Report on Foreign Dispatches, 20 March 1782). At least a week before 22 April, when the committee submitted its recommendation to Congress, Livingston returned to Philadelphia. He then read Jay’s dispatch and a preliminary draft of the committee’s report. On 16 April, having heard that a vessel was to “sail in two hours for Cadiz” and believing that congressional agreement upon a reply would be delayed by extended debate, Livingston wrote a private letter to Jay summarizing the contents of the proposed report (Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VI, 330 n.). The secretary for foreign affairs assumed in this letter that the official answer to Jay’s dispatch would be signed by President Hanson. On the contrary, the Madison committee suggested in their report on 22 April that their recommendations be made the basis of an answer to Jay “to be subscribed by the Secy. of F A.” Although unnoted in the journal for that day, Livingston evidently was directed not to mail his reply until it had been approved by Congress (Report Approving Jay’s Negotiations with Spain, 22 April 1782, and n. 1; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 207–8).
What took place between 23 and 30 April with regard to this matter cannot be fully ascertained from any primary sources known to the editors. Livingston appears to have been dissatisfied both because he, rather than Hanson, had been assigned the task of drafting the dispatch and because Congress decided to send the text of its resolutions to Jay. Charles Thomson noted in one of his record books that on 29 April, “Secy for For. Affairs on report of a Committee on Mr. Jays letter of 3 Oct 1781,” and on 30 April, “His [Livingston’s] two letters proposed were read & postponed & a motion adopted & passed in lieu thereof” (NA: PCC, No. 191, fol. 14). The first of these entries apparently means that on 29 April (Monday) Livingston submitted to Congress his draft of a dispatch to Jay, dated two days earlier, summarizing the resolutions of 22 April. Perhaps after reading this draft, JM persuaded Livingston that, since the need of Spanish aid was no longer so urgent, and since the court of Madrid patently read all correspondence between Jay and Carmichael and the officials of Congress, including the enciphered passages, the time had come to supplement the soft and diplomatic paragraphs of Livingston’s proposed letter to Jay with some forthright congressional resolutions which JM was prepared to introduce (Report Approving Jay’s Negotiations with Spain, 22 April 1782, n. 5). Jay had hinted in his dispatch of 3 October 1781 that he would welcome these. Under date of 28 April Livingston wrote a second letter to Jay which, as Thomson noted, reached Congress two days later, just before JM introduced his resolutions. This brief dispatch appears to be merely a covering letter for these resolutions which Livingston would enclose without enciphering them (Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., V, 332–35, 377; George Dangerfield, Chancellor Robert R. Livingston, p. 168).
 

[30 April 1782]

Resolved That the the Minister Plenipo: of the U. S. at the Court of Madrid be inform’d that Congress entirely approve of his Conduct as detailed in his letter of the 3d. of Ocr. last: that the limitation affixed by him to the proposed surrender of the Navigation of the Mississippi in particular corresponds with the views of Congress: that they observe not withou[t] surprize & concern that a proposition so liberal in itself & which removed the only avowed obstacle to a connection between the U. S. & his C. M. should not have produced greater effects on the Councils of the latter: that the surrender of the Navigation of the Mississippi was meant as the price of the Advantages promised by an early & intimate alliance with the Spanish Monarchy, & that if this alliance is to be procrastinated till the conclusion of the war, the reason of the Sacrifice will no longer exist: that as every day wch. the proposed Treaty is delayed, detracts from the obligation & inducement of the U. S. to adhere to their overture, it is the instruction of Congress that he urge to the Ministers of his C. M. the obligation it imposes on Spain to make the Treaty the more liberal on her part: and that in particular he use his endeavors to obtain in consideration of such delay, either an enlargement of her pecuniary aids to the U. S. a facilitating of the use of the Mississippi to the Citizens thereof or some peculiar indulgences in the commerce of the Spanish Colonies in America.
 